Citation Nr: 1004117	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  98-10 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbar myositis and spondylosis, prior to June 7, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar myositis and spondylosis, from June 7, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 
1986.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision of the San Juan, Puerto Rico with Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
remanded the claims remaining on appeal in November 2003, 
January 2006, and April 2009.

The Veteran did not request a hearing before the Board.  He 
testified at a personal hearing before the RO in 1998.


FINDINGS OF FACT

1.  Prior to June 7, 2004, the Veteran's lumbosacral 
disability was manifested primarily by tenderness with 
palpation of muscles of the spine, subjective complaints of 
pain and numbness or "pins and needles" sensation in the 
left lower extremity, and by slight limitation of motion of 
the lumbosacral spine, but not by neurologic abnormality or 
by limitation of flexion to less than 60 degrees, including 
with consideration of pain.

2.  Although the Veteran manifested lumbar flexion limited to 
30 degrees, with pain, in June 2004, the Board finds that the 
October 2009 VA examination, which disclosed that the Veteran 
had flexion of the lumbar spine to 55 degrees, with end-range 
pain only, is more representative of the Veteran's general 
lumbar disability picture, and there is no neurologic 
disability which may be separately evaluated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior to June 7, 2004, for service-connected lumbosacral 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5237, 5243 (2009); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5295, 5293 (as effective prior to 
September 26, 2003). 

2.  The criteria for an evaluation in excess of 20 percent 
from June 7, 2004, for service-connected lumbosacral 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5243 (2009); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5295, 5293 (as effective prior to 
September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased evaluation for his service-
connected lumbar spine disability.  Before assessing the 
merits of the appeal, VA's duties to the claimant must be 
examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (the 
Court) further held, in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), that, to satisfy the first Quartuccio element for 
increased ratings claims, section 5103(a)-compliant notice 
must meet a four part test.  However, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Vazquez-Flores in part, striking the claimant tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F. 3d 1270 (Fed. Cir. 2009).  Thus modified, VA must 
notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment, and 3) provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores, 22 Vet. App. at 43, overruled in part sub. nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran's claim for increased evaluation 
for lumbar spine disability, now characterized as addressing 
two separate time periods, was submitted prior to the 
enactment of the VCAA in November 2000.  Therefore, all 
notice in this case has been issued following the initial 
denial of the increased rating at issue.  Several notices 
were issued prior to the 2003 Remand, including an August 
2002 supplemental statement of the case (SSOC) which included 
notice to the Veteran of the regulations governing evaluation 
of spine disability as in effect prior to September 2002.  
Following the 2003 Remand, another notice under the VCAA was 
issued in April 2004.  A March 2005 SSOC included notice to 
the Veteran of the regulations governing evaluation of spine 
disability as in effect after September 2002, including as 
revised in September 2003.  Following the Board's January 
2006 remand, the Veteran was notified of VA's duties to him 
by a February 2006 letter and by a letter issued in May 2007.  
The claim was thereafter readjudicated in October 2008 and in 
November 2009.    

While the notices to the Veteran were not as detailed as 
notices which would be issued currently, the Board finds that 
the Veteran is not prejudiced by lack of more detailed 
notices.  In this regard, the Veteran has submitted 
statements on his own behalf and testified at length in a 
July 1998 personal hearing before the RO.  The Veteran's 
statements and testimony reflect that he provided statements 
about the symptoms of his lumbar disability and the effect of 
that disability on his life and his industrial capacity.  Any 
error did not affect the essential fairness of the 
adjudication.  The Veteran's communications demonstrate that 
he understood the requirements for establishing entitlement 
to an increased evaluation.  Given the facts of this case, 
the Board finds that VA has fulfilled its VCAA notification 
duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This appeal addresses a claim for an increased 
rating where service connection for the disability has been 
in effect for many years.  Therefore, service treatment 
records are already of record.  In this case, the Veteran was 
afforded several VA examinations.  Opinion as directed in the 
2006 Remand has been obtained.  Records of the Veteran's 
hospitalizations in 2007 for treatment of a spiral fracture 
of the tibia are not of record, but the Veteran does not 
contend that his lumbar spine disability increased in 
severity during this period.  Therefore, an additional Remand 
to attempt to obtain records for this period is not required.  

The appellant has not identified any additional evidence that 
might be relevant to assist him to substantiate the claims 
addressed in this appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Claim for increased disability evaluation

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A rating for degenerative arthritis established by radiologic 
findings is based on the limitation of motion of the affected 
joints, unless the limitation is noncompensable.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5003.  If the limitation is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.  

As in effect when the Veteran submitted this claim, DC 5292 
provided that mild limitation of motion of the spine 
warranted a 10 percent evaluation.  Moderate limitation 
warranted a 20 percent evaluation.  Severe limitation of 
motion of the lumbar spine warranted a 40 percent evaluation.  
38 C.F.R. § 4.71a, DC 5292 (prior to Sept. 26, 2003). 

Other diagnostic codes used to evaluate back disability 
included DC 5293, which, as in effect prior to September 23, 
2002, provided a 10 percent rating for mild intervertebral 
disc syndrome symptoms.  A 20 percent rating was warranted 
for moderate symptoms with recurring attacks.  A 40 percent 
evaluation required severe symptoms with recurring attacks 
and intermittent relief.  Intervertebral disc syndrome 
manifested by pronounced symptoms, persistent and compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warranted a 60 percent 
evaluation under DC 5293.  This was the maximum schedular 
evaluation available for lumbar disability. 

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbar strain under Diagnostic Code 
5237, degenerative arthritis of the spine under Diagnostic 
Code 5242, or intervertebral disc syndrome under Diagnostic 
Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003) (effective Sept. 26, 2003).  38 C.F.R. § 4.71a, 
"General Rating Formula for Disease and Injuries of the 
Spine" (General Rating Formula).  Under this version, 
disabilities of the spine are to be evaluated either under 
the new General Rating Formula for diseases and injuries of 
the spine or under the "Formula For Rating Intervertebral 
Disc Syndrome Based On Incapacitating Episodes," which 
became effective on September 23, 2002.

The general rating formula provides the following criteria: a 
20 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine of more than 30 degrees but not greater 
than 60 degrees, and a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine of 15 degrees or 
less.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  Further 
instructions under the general formula provide that 
neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note 1.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the spine is zero to 95 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, 
General Rating Formula, Note (2).

1.  Evaluation in excess of 10 percent for lumbosacral 
disability prior to June 7, 2004

VA records dated in 1996 and 1997 disclose that the Veteran 
sought VA treatment for a variety of disorders, and underwent 
surgical treatment of a hydrocele in August 1996.  There is 
no notation that the Veteran sought medical evaluation or 
treatment for back pain during this period.

VA examination conducted in February 1998 discloses that the 
Veteran complained of moderate low back pain radiating to the 
legs.  He described pain as in the bones on weight bearing.  
His gait was normal.  Range of motion of the lumbar spine was 
described as normal.  In a hearing before the RO conducted in 
July 1998, the Veteran reported that he used a lumbar belt at 
work.  

On VA examination conducted in July 2000, the Veteran 
reported low back pain, with occasional radiation of pain to 
the buttocks, thighs, and calves, and occasional tingling in 
the left lower extremity.  The Veteran had lumbar flexion to 
70 degrees, with pain at 70 degrees, and extension to 10 
degrees.  Right and left rotation was to 40 degrees, and 
lateral bending, to the right and to the left, was to 15 
degrees.  There were no postural abnormalities.  Manual 
muscle testing disclosed no abnormality.  There was no 
atrophy of muscles of the lower extremities.  The assigned 
diagnosis was lumbar spondylosis.  

In January 2001, the Veteran complained of parasthesias in 
the left arm and neck, but no complaints of low back pain 
were noted.  In February 2001, the Veteran complained of 
parasthesias in the fingers and left leg.  The Veteran was 
treated for complaints of increased low back pain, including 
use of physical therapy, during the period from February 2002 
to September 2002.  MRI conducted in July 2002 disclosed a 
herniated disc at L2-L3.  A TENS unit was prescribed for the 
Veteran in September 2002.  At that time, the Veteran 
complained of a "pins and needles sensation" in the lower 
extremities at times.  The Veteran had tenderness of the 
paraspinal muscles, and the provider indicated that there was 
limitation of range of motion of the lumbar spine, but the 
range of motion in degrees was not specified.  The April 2002 
treatment note specifies that the Veteran was able to come 
within 21 cm (8 inches) of touching his toes.  There were no 
neurologic abnormalities except dullness of sensation in the 
left distal leg, identified in September 2002.

The examiner who conducted VA examination in June 2004 noted 
that VA clinical records from December 2002 to June 2004 were 
devoid of complaints of back pain or treatment of back pain.  
Therefore, the date of onset of the severity of 
symptomatology present on June 7, 2004 cannot be confirmed 
prior to that date.  The evidence is against a finding that 
there is any clinical confirmation of symptoms warranting a 
20 percent evaluation prior to June 7, 2004.

Radiologic examinations of the lumbosacral spine prior to 
June 2004 confirmed degenerative joint disease, minimal, and 
minimal lumbar spondylosis, and a herniated disc was 
confirmed in July 2002.  However, the evidence establishes 
that the Veteran's herniated disc did not result in 
neurologic abnormalities, and did not limit range of motion 
of the lumbar spine, since the Veteran was still able to come 
within 8 inches of touching his toes from a sitting position.  
The Veteran did not require any assistive device other than a 
lumbar belt, which he used at work.  

Although the Veteran experienced an exacerbation of pain in 
early February 2002, and began using a TENS unit, the fact 
that there is no evidence of treatment of back pain from 
December 2002 until 2004 establishes that the exacerbation 
was relieved by use of the prescribed TENS unit.  

Thus, the 10 percent evaluation assigned under DC 5295 is 
authorized under that diagnostic code.  A 10 percent 
evaluation could, alternatively, be assigned under DC 5292, 
for limitation of motion of the lumbar spine.  

The 10 percent evaluation under DC 5295 encompasses 
limitation of motion, and a 10 percent evaluation under DCs 
5003 or 5292 is based on limitation of motion.  Therefore, a 
10 percent evaluation may be assigned under either DC 5292 or 
DC 5003 or DC 5290, but the Veteran is not entitled to a 
separate 10 percent evaluation for pain and limitation of 
motion under each of those DCs.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  The Veteran may not be compensated under 
both DC 5003 and DC 5290 for limitation of motion of the 
lumbar spine, as the same symptom may not be compensated 
twice.  38 C.F.R. § 4.14 (compensation under more than one 
diagnostic code for the same symptomatology precluded).  

A 10 percent evaluation under Diagnostic Code 5295 
contemplates characteristic pain on motion.  The next higher 
evaluation under DC 5295, a 20 percent evaluation, requires 
muscle spasm on extreme forward bending with loss of lateral 
spine motion.  Although the Veteran has undergone VA 
examinations of the back during the period prior to June 
2004, those examinations disclose no evidence or finding of 
spasm.  Thus, an evaluation in excess of 10 percent is not 
warranted under DC 5295.  

While the 10 percent evaluation under DC 5003 includes 
consideration of both pain and limitation of motion, DC 5292 
encompasses only consideration of range of motion.  Pain must 
be considered separately when DC 5292 is applied.  Thus, DC 
5292 is more favorable to the Veteran if consideration of 
pain under 38 C.F.R. § 4.45 results in an evaluation under DC 
5292 in excess of 10 percent.  

However, in this case, the Veteran reported pain primarily at 
the extremes of his motion, that is pain at flexion of 70 
degrees or beyond.  An exacerbation of pain in 2002 still 
left the Veteran with motion to within 8 inches from his 
toes, apparently without pain.  After this exacerbation of 
pain was relieved by physical therapy and use of a TENS unit, 
the Veteran did not require medical treatment for his back 
pain during 2003.  This description of pain does not 
approximate the criteria for the next higher evaluation, a 20 
percent evaluation.  The preponderance of the evidence is 
against an evaluation in excess of 10 percent under DC 5292 
or DC 5295.  Thus, neither DC is more favorable to the 
Veteran than the other during this time period.  

The regulatory changes in the portion of 38 C.F.R. § 4.71a 
applicable to the lumbar spine, as effective from September 
2002 and from September 2003, do not authorize an evaluation 
in excess of 10 percent prior to June 7, 2004.  The Veteran 
was not treated for any incapacitating episode of lumbar 
spine disability prior to June 7, 2004, so the Veteran does 
not meet any criterion for an evaluation in excess of 10 
percent under General Formula for Incapacitating Episodes.  
See DC 5243. The Veteran is able to flex, extend, and rotate 
his lumbar spine, so he cannot be evaluated under DC 5237 for 
ankylosis.  The Veteran has forward flexion beyond 60 
degrees, so he does not meet the criteria for an evaluation 
in excess of 10 percent under DC 5242.  Similarly, there is 
no lumbar spasm which warrants an increased evaluation, since 
the evidence establishes that, at worst, the Veteran had 
tenderness of the paraspinal muscles.  

During VA outpatient treatment visits in 2002, the Veteran 
stated that he was not employed.  These statements do not 
raise a claim that the Veteran was unemployable as a result 
of service-connected lumbar disability.  In particular, the 
facts show that the Veteran had approximately 20 years of 
service at the time of his service separation in 1986, and 
disclose that the Veteran had been working for the Postal 
service for at least two years prior to VA examination 
conducted in 2000, so, by 2002, the Veteran had about 25 
years of Federal service.  There is no evidence that the 
Veteran left his employment for reasons other than length of 
service.  The report of 2008 VA examination indicates that 
the Veteran retired, in 1986, based on his age or duration of 
work.  However, at his 2009 VA examination, the Veteran 
reported he was "fired."  There is no notation that the 
Veteran's loss of employment was due to a service-connected 
disability.  

Similarly, the Board as considered whether the Veteran is 
entitled to an evaluation in excess of 10 percent for his 
service-connected lumbar disability prior to June 2004 on an 
extraschedular basis.  The evidence is devoid of description 
of any symptom not encompassed within the 10 percent 
evaluation assigned under DC 5292.  The Veteran sought 
outpatient treatment, including outpatient physical therapy, 
on several occasions prior to June 2004, but was not 
hospitalized for treatment of lumbar disability.  There is no 
evidence that he had incapacitating episodes or that he used 
narcotic medications to relieve pain.  There is no evidence 
that he had adverse reactions to medications used to treat 
back disability.  The Board is unable to find evidence of any 
symptoms of lumbar disability or effect of treatment of 
lumbar disability which supports an evaluation in excess of 
10 percent.  The evidence does not raise any possibility that 
the industrial impairment due to the Veteran's service-
connected disability at issue is beyond a level consistent 
with the assigned schedular evaluation.  Therefore, the Board 
is not required to address whether the Veteran is entitled to 
an increased evaluation on an extraschedular basis during 
this period.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).

The preponderance of the evidence is against an evaluation in 
excess of 10 percent under any Diagnostic Code applicable to 
evaluation of lumbar spine disability, either as in effect 
when the Veteran submitted his claim or as revised and in 
effect prior to June 7, 2004.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim for an 
evaluation in excess of 10 percent for lumbar spine 
disability prior to June 7, 2004 must be denied.  

2.  Claim for evaluation in excess of 20 percent from June 7, 
2004

The RO assigned a 20 percent evaluation under DCs 5003 and 
5237 for lumbar myositosis and spondylosis from June 7, 2004.  
The Board must, therefore, consider whether the Veteran is 
entitled to an evaluation in excess of 20 percent.  

The Veteran is entitled to an evaluation in excess of 20 
percent if he establishes severe limitation of motion of the 
lumbar spine, for a 40 percent evaluation under DC 5292.  
Evidence of severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or narrowing or irregularity of the joint 
space, or evidence of only some of these manifestations are 
present with abnormal mobility on forced motion would warrant 
a 40 percent evaluation under DC 5295.  Evidence of 
limitation of motion to 30 degrees or less warrants a 40 
percent evaluation under DC 5237, and ankylosis of the 
thoracolumbar spine would warrant a 50 percent evaluation.  
Incapacitating episodes having duration of 6 weeks during a 
12-month period would warrant a 60 percent evaluation.  DC 
5243.

The examiner who conducted VA examination in June 2004 noted 
that VA clinical records from December 2002 to June 2004 were 
devoid of complaints of back pain or treatment of back pain.  
Lumbar flexion was to 30 degrees, with pain, extension was to 
20 degrees, right and left rotation and flexion were to 20 
degrees.  There was objective evidence of muscle spasm.  The 
examiner requested radiologic evaluation of the lumbar spine, 
and concluded that the radiologic examination disclosed 
minimal lumbar spine arthritis.  A diagnosis of lumbar 
myositis was also assigned.

Following the June 2004 VA examination, the Veteran next 
sought VA treatment for hematuria in December 2004.  February 
2005 though April 2005 records disclose that the Veteran 
sought treatment for anxiety.  In August 2005, the Veteran 
was admitted for inpatient treatment of a psychiatric 
disorder.  

In September 2005, a thoracic spine compression fracture was 
identified on radiologic examination.  The compression 
fracture was attributed to osteoporosis.  November 2005 
through January 2006 treatment records reflect psychiatric 
treatment, but no complaints of low back pain.  Neurologic 
evaluation conducted in February 2006 discloses symmetric 
deep tendon reflexes and no abnormalities of sensation.  In 
March 2006, the Veteran sustained minor trauma to the right 
shoulder and left ribs in an altercation with police.  The 
Veteran complained of mild low back pain.  

In June 2006, he complained of increased back pain after 
assisting a female friend with moving furniture.  In July 
2006, the Veteran sustained a fracture of the right tibia and 
fibula when his motorcycle fell on his leg.  When the Veteran 
reported for VA examination scheduled in August 2006, he was 
in a wheelchair and had a short leg cast on the right leg.   
He reported that a tibia and fibula fracture had required 
hospitalization and surgical repair.  He reported that his 
orthopedic surgeon had told him not to bear weight to on the 
right leg.  The examiner who conducted the August 2006 VA 
examination stated that the Veteran's range of motion of the 
thoracolumbar spine could not be assessed accurately, since 
the Veteran was unable to stand.  

The report of VA examination conducted in August 2008 
discloses that the Veteran had forward flexion of the lumbar 
spine to 30 degrees, with pain beginning at 0 degrees and 
continuing through the entire range of motion to 35 degrees.  
Flexion was from 0 degrees to 10 degrees, and both lateral 
flexion and rotation were to 25 degrees, on both the left and 
the right.  The Veteran complained of pain beginning at 0 
degrees and continuing throughout the entire range of motion 
in each direction.  

At the time of VA examination conducted in October 2009, the 
Veteran reported that there had been no incapacitating 
episode of lumbar pain.  He reported flare-ups of pain with 
bending or reaching.  He did not use any assistive device.  
VA examination conducted in October 2009 disclosed 55 degrees 
of flexion, 15 degrees of extension, and flexion and rotation 
to 20 degrees, with end-range pain.  The Veteran's spinal 
contour was preserved.  His gait was slightly guarded.  The 
examiner concluded that there were no neurologic 
abnormalities.  The examiner opined that the Veteran did not 
have intervertebral disc disease.  There was no focal 
myositosis, but there was paralumbar guarding.  There was no 
additional limitation of motion with repeated motion (three 
repetitions).  The examiner concluded that the Veteran had 
degenerative joint disease, thoracic spine as well as lumbar 
spine, with paralumbar muscle guarding.  There was 
osteophytosis on x-ray. 

The Board finds that the Veteran's limitation of range of 
motion to 30 degrees of flexion in June 2004 was not 
representative of the Veteran's general limitation of motion, 
with consideration of pain.  In particular, the Board notes 
that the Veteran did not seek treatment for low back after 
that June 2004 VA examination.  In particular, the voluminous 
clinical evidence of record for the period from June 2004 
through August 2006 discloses that the Veteran did not seek 
VA clinical care during the period from June 2004 through 
December 2004.  When the Veteran did seek emergency treatment 
in December 2004, his presenting complaint was hematuria.  In 
2005 and 2006, the Veteran was treated for a psychiatric 
disorder on numerous occasions, but there is no evidence of a 
report of medical care for low back pain.  

In March 2006, the Veteran had an altercation with the 
police.  The fact that the Veteran's claimed low back pain 
did not prevent such an occurrence is inconsistent with the 
Veteran's 2004 complaint of low back pain with flexion to 30 
degrees.  The Veteran complained of low back pain following 
the March 2006 altercation.  However, in June 2006, the 
Veteran complained of low back pain after moving furniture.  
The Board finds that the Veteran's activity moving furniture 
is inconsistent with a finding that the Veteran's limitation 
of motion of the back would be to 30 degrees, or less, with 
consideration of pain.  

In July 2006, the Veteran's motorcycle fell on him and broke 
his tibia and fibula.  The Board finds that use of a 
motorcycle large enough to break the Veteran's lower leg is 
inconsistent with the June 2004 report of low back pain with 
motion limited to 30 degrees.  The Veteran's June 2004 report 
that motion of the lumbar spine was limited to 30 degrees, or 
less, with pain, is not credible.  If that report was 
accurate, such limitation of motion was not representative of 
the Veteran's general daily functioning during this period.  

The Veteran again reported severe low back pain in August 
2008.  At that time, he complained of pain beginning at 0 
degrees and continuing throughout the entire range of motion 
in each direction.  However, the Board notes that this 
finding following a lengthy period during which the Veteran 
underwent surgery and weightbearing was prohibited.  The 
Veteran's confinement to a wheelchair, followed by a return 
to ambulatory weightbearing status appears to have resulted 
in back pain.  However, by the time of 2009 VA examination, 
the Veteran had 55 degrees of flexion, 15 degrees of 
extension, and flexion and rotation to 20 degrees, with pain 
only at the end of motion in each range.  Motion limited to 
50 degrees of flexion, with pain at 50 degrees, is consistent 
with the 20 percent evaluation currently assigned, but does 
not warrant an evaluation in excess of 20 degree.  

Thus, the preponderance of the evidence establishes that his 
range of motion was not so limited during period addressed on 
appeal.  To the extent that the Veteran's service-connected 
low back pain was aggravated as a result of a motorcycle 
accident, that aggravation was not permanent, since the 
Veteran's range of motion was considerably improved at the 
time of the 2009 VA examination.  
This factual finding is consistent with the Veteran's 
outpatient treatment notes, which reflect that the Veteran 
engaged in a number of activities inconsistent with severe 
limitation of motion of the lumbar spine.  Therefore, the 
criteria for the next higher rating are not approximated on 
the basis of pain.  

No diagnosis of any neurologic disorder which may be 
separately evaluated has been assigned.  The Veteran does not 
have favorable or unfavorable ankylosis of the lumbar spine.  
The preponderance of the evidence establishes that the 
Veteran does not meet any criterion for an evaluation in 
excess of 20 percent for lumbar spine disability, either 
under the version of the criteria in effect when he filed his 
claim, or under the current criteria.  

The Veteran was able to engage in a variety of activities 
during the period from June 2004 through July 2006.  These 
activities establish that the Veteran's lumbar disability did 
not impair his industrial capacity beyond an extent 
commensurate with the assigned 20 percent evaluation, and 
establish that the record does not require the Board to infer 
a claim for total disability due to individual; employability 
(TDIU).  

There is no evidence that the Veteran has required 
hospitalization or frequent treatment for lumbar disability 
since June 7, 2004.  There is no other evidence which 
suggests that the Veteran's lumbar disability results in an 
unusual disability picture or results in symptoms which are 
not encompassed by the schedular criteria.  Therefore, the 
Board is not required to address whether the Veteran is 
entitled to an increased evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  


ORDER

The appeal for an evaluation in excess of 10 percent for a 
lumbar spine disability from June 7, 2004, is denied.

The appeal for an evaluation in excess of 20 percent for a 
lumbar spine disability from June 7, 2004, is denied.



____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


